(A) Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution (cf. Matter of F. J. Zeronda, Inc. v Town Bd. of Town of Halfmoon, 37 NY2d 198).
(B) Cross motion to dismiss appeal taken as of right granted and appeal dismissed, with costs and $20 costs of motion, upon the ground that the stipulation for judgment absolute, under the facts of this case, is illusory and frustrates the very purpose of CPLR 5601 (subd [c]) (Goldberg v Elkom Co., 36 NY2d 914).